  Case 1:18-cr-00098-SCJ-LTW Document 157 Filed 04/19/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


UNITED STATES OF AMERICA

  v.                                              CRIMINAL CASE
                                                 No. 1:18-CR-00098-SCJ
MITZI BICKERS




                                     ORDER

       In light of the exigent circumstances created by the Covid-19 pandemic,

and consistent with the Court’s direction during the status conference held

remotely on April 8, 2021, the Court hereby ORDERS that the JURY TRIAL in

this matter is CONTINUED to TUESDAY, JANUARY 18, 2022 in Courtroom

1907, United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303-

3309. The period between the previous trial date (September 1, 2020) and the

continued trial date (January 18, 2022) shall be excluded under the District’s

Speedy Trial Plan and Speedy Trial Act (18 U.S.C. § 3161(h)(7)(A)).
Case 1:18-cr-00098-SCJ-LTW Document 157 Filed 04/19/21 Page 2 of 2




                           19th day of April, 2021.
   IT IS SO ORDERED this ________


                                 s/Steve C. Jones
                                ________________________________
                                HONORABLE STEVE C. JONES
                                UNITED STATES DISTRICT JUDGE




                                2
